Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.32 Filed 08/16/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

TIMOTHY YOUNG JR.,
                        Petitioner,                      Case No. 1:21-cv-662

v.                                                       Hon. Hala Y. Jarbou

MATTHEW T. MACCAULEY,
                        Respondent.
____________________________/

                                              OPINION

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436–37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
 Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.33 Filed 08/16/21 Page 2 of 10




                                            Discussion

I.     Factual allegations

               Petitioner Timothy Young Jr. is incarcerated with the Michigan Department of

Corrections (MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County,

Michigan. On February 23, 2017, following a three-day jury trial in the Berrien County Circuit

Court, Petitioner was convicted of two counts of assault with intent to do great bodily harm

(AWIGBH) and two counts of possession of a firearm during the commission of a felony (felony-

firearm). On March 30, 2017, the court sentenced Petitioner as a second habitual offender, Mich.

Comp. Laws § 769.10, to concurrent terms of 10 to 15 years’ imprisonment for the AWIGBH

convictions, to be served consecutively to concurrent terms of 2 years’ imprisonment for the

felony-firearm convictions.    The ten-year minimum sentences for AWIGBH were upward

departures from the minimum sentence range provided by the Michigan sentencing guidelines: 29

to71 months.

               Petitioner appealed his convictions and sentences to the Michigan Court of

Appeals, raising several issues. By opinion issued October 16, 2018, the court of appeals affirmed

the trial court with respect to all of Petitioner’s challenges except one. People v. Young, No.

338613 (Mich. Ct. App. Oct. 16, 2018) (available at http://publicdocs.courts.mi.gov/opinions/

final/coa/20181016_c338613_49_338613.opn.pdf ). The court of appeals agreed with Petitioner

that the trial court did not appropriately justify the upward departure from the sentencing

guidelines minimum range such that the resulting sentence was disproportionate. Id. at 5–7. The

court of appeals remanded to the trial court for resentencing.



                                                 2
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.34 Filed 08/16/21 Page 3 of 10




                Petitioner then filed a pro per application for leave to appeal to the Michigan

Supreme Court. That court denied leave by order entered April 2, 2019.

                On remand, the trial court resentenced Petitioner. The sentences remained the same

in all respects, except that the minimum sentences for the AWIGBH convictions were reduced

from 10 years to 71 months, the maximum minimum sentence under the Michigan sentencing

guidelines. Petitioner appealed his convictions and sentences again to the Michigan Court of

Appeals, raising issues in the brief he filed with the assistance of counsel and in a pro per

supplemental brief. By opinion issued September 17, 2020, the court of appeals denied relief.

People v. Young, No. 349999 (Mich. Ct. App. Sept. 17, 2020) (available at http://publicdocs.courts.

mi.gov/opinions/final/coa/20200917_c349999_35_349999.opn.pdf).               The court      addressed

Petitioner’s issues relating to the remand on the merits; but the court refused to consider issues that

were outside the scope of the remand.

                Petitioner sought leave to appeal the court of appeals’ decision. The Michigan

Supreme Court denied Petitioner’s application for leave by order entered March 2, 2021.

                Petitioner then filed his habeas corpus petition. Under Sixth Circuit precedent, the

application is deemed filed when handed to prison authorities for mailing to the federal court.

Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in the prison

mailing system on July 28, 2021. (Pet., ECF No. 1, PageID.17.) The petition raises four grounds

for relief, as follows:

        I.      The prosecutor fail[ed] to give notice to Mr. Young or his attorney, written
                notice of his intent to enhance Mr. Young[ʼs] sentence within 21 day[s] as
                stated in MCLS Sec. 769.13. The prosecutor [did not] give notice until Mr.
                Young[ʼs] day of sentencing.


                                                  3
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.35 Filed 08/16/21 Page 4 of 10




       II.     The information indicates that the habitual offender status was premised on
               a (1984) conviction for attempt[ed] resisting and obstructing arising under
               (MCL 750.479)[;] however, in the version of the statute under which that
               conviction arose, resisting and obstructing was a misdemeanor (not a
               felony).

       III.    EX POST FACTO law. 1984 misdemeanor was made out of assault with
               intent to do great bod[il]y harm less than murder. [The prosecutor]
               charge[d] me [with] second habitual offense with no felony without the
               (MCL 777.50).

       IV.     [T]here should be some explanation why a judge chooses to impose the
               highest guideline sentence available. In sentencing Mr. Young at the very
               top of the guidelines, [the] trial judge never explain[ed] that.

(Pet., ECF No.1, PageID.7–13.)

II.    Exhaustion of State Court Remedies

               Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275–77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138–39.


                                                  4
 Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.36 Filed 08/16/21 Page 5 of 10




               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner indicates that he has not exhausted any of his habeas corpus issues

in the state courts. (Pet., ECF No. 1, PageID.7–14.) Based on the court of appeals’ opinions,

however, that does not appear to be accurate. Both opinions consider and resolve Petitioner’s

habeas ground II, regarding the first conviction upon which Petitioner’s habitual offender status

was based. Additionally, it is possible that Petitioner raised habeas ground IV in his second appeal.

The appellate courts’ determination that the 71-month AWIGBH minimum sentence was

presumptively valid at least implicitly addresses and rejects that claim. Nonetheless, on the face

of the petition, that ground is not exhausted, and there is nothing in the petition or the publicly

available record to contradict Petitioner’s averments that he has failed to exhaust habeas grounds

I or III.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his claim, Petitioner must file a motion for

relief from judgment in the Berrien County Circuit Court. If his motion is denied by the circuit

court, Petitioner must appeal that decision to the Michigan Court of Appeals and the Michigan

Supreme Court. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

                                                 5
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.37 Filed 08/16/21 Page 6 of 10




to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has at least one claim that is exhausted and some that are not,

his petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181–82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on March 2, 2021. Petitioner did not petition for certiorari to the United



                                                  6
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.38 Filed 08/16/21 Page 7 of 10




States Supreme Court, (Pet., ECF No. 1, PageID.3), though the ninety-day period in which he

could have sought review in the United States Supreme Court is counted under § 2244(d)(1)(A).

See Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000). The ninety-day period expired on May

31, 2021. Accordingly, absent tolling, Petitioner would have one year, until May 31, 2022, in

which to file his habeas petition. Petitioner filed the instant petition on July 28, 2021, ten months

before expiration of the limitations period.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against

him. But, until he files his motion and after the Michigan Supreme Court rules on his application

for leave to appeal to that court, the statute of limitations will run. The Palmer Court has indicated

that thirty days is a reasonable amount of time for a petitioner to file a motion for post-conviction

relief in state court, and another thirty days is a reasonable amount of time for a petitioner to return

to federal court after he has exhausted his state-court remedies. Palmer, 276 F.3d at 781. See also

Griffin, 308 F.3d at 653 (holding that sixty days amounts to a mandatory period of equitable tolling

under Palmer).

                Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute



                                                   7
    Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.39 Filed 08/16/21 Page 8 of 10




of limitations. Therefore, a stay of these proceedings is not warranted and the Court will dismiss

the petition for failure to exhaust available state-court remedies. Should Petitioner decide not to

pursue his unexhausted claims in the state courts, he may file a new petition raising only exhausted

claims at any time before the expiration of the limitations period.

                  The Court notes that the requirement to exhaust is not absolute. A court may grant

habeas relief despite lack of exhaustion where: “(i) there is an absence of available State corrective

process; or (ii) circumstances exist that render such process ineffective to protect the rights of the

applicant.” 28 U.S.C. § 2254(b)(1)(B). Petitioner’s earliest release date is August 10, 2024. See

MDOC Offender Tracking Information System, https://mdocweb.state.mi.us/otis2/otis2profile.

aspx?mdocNumber=356874 (visited August 10, 2021). It is entirely possible that Petitioner might

be eligible for release on parole before he completes the exhaustion of his state court remedies,

files his new petition in this Court, the Respondent answers the petition, and the Court is able to

resolve it. That fact does not warrant forgiving the exhaustion requirement in this case. Some

delay is inherent in permitting state courts the first opportunity to address and resolve claims of

constitutional infirmity. The Sixth Circuit has noted that “[i]nordinate delay in adjudicating state

court claims” might warrant forgiving a failure to exhaust state court remedies. Workman v. Tate,

957 F.2d 1339, 1344 (6th Cir. 1992) (emphasis added).1 Ordinary delay does not warrant relief.

Petitioner does not provide any facts that would permit the inference that any delay he faces is

“inordinate.” Therefore, he must satisfy the exhaustion requirement, and he has not.


1
  See also Kyte v. Warden, Hamilton Cnty. Justice Center, No. 1:19-cv-809, 2020 WL 3960467, at *1 n.2 (S.D. Ohio,
July 13, 2020) (“This Court has rejected the proposition that ordinary delay in reaching cases for decision on direct
appeal renders the direct appeal remedy futile, finding [t]he logical result of such a proposal would be to render the
exhaustion rule meaningless, at least in cases with relatively short sentences.”) (internal quotes omitted); Gonzalez-
Aguilera v. Franke, No. 2:12-cv-01438-BR, 2013 WL 2149620, at *3 (D. Or. May 14, 2013) (“[A]s this Court has
repeatedly held, the fact that a petitioner may be serving a relatively short sentence does not constitute an extraordinary
circumstance justifying federal intervention. . . . To hold otherwise would permit every state prisoner with a short
sentence to bypass state remedies, a result which would be directly contrary to the strong presumption in favor of
exhaustion.”) (internal quotes and citations omitted).

                                                            8
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.40 Filed 08/16/21 Page 9 of 10




III.    Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                 I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, for the same reasons I conclude that Petitioner failed to demonstrate

that he is in custody in violation of the Constitution and has failed to make a substantial showing

of the denial of a constitutional right, I also conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).




                                                   9
Case 1:21-cv-00662-HYJ-RSK ECF No. 7, PageID.41 Filed 08/16/21 Page 10 of 10




                                           Conclusion

               The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:   August 16, 2021                             /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE




                                                10
